Plaintiffs appeal from an order determining that, in view of the extent of the claimed damages and injuries, the action should have been brought and prosecuted in the City Court of the City of New York, and directing that the action be placed on the Deferred Calendar. Plaintiffs also appeal from an order denying their motion denominated as one for “ reargument and reconsideration.” Orders reversed, without costs, and the action is ordered restored to its regular position on the General Calendar. If the proof establishes the items of damage set forth in the complaint, bill of particulars, and affidavits, and which items are not now controverted, it may be that verdicts totaling more than $6,000 would not be excessive. The motion denominated as one for “reargument and reconsideration” has been considered as one based upon facts subsequently presented under paragraph (6) of subdivision (bb) of rule 2 of the Kings County Supreme Court Rules,. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.